DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-11, 13, 16-18, 24, 25, 27, 28, 30, and 31 are pending in this application.  Claims 7, 12, 14, 15, 19-23, 26, and 29 have been cancelled.  Claims 1-6, 8-11, 13, 16-18, 24, 25, 27, 28, 30, and 31 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, 13, 16-18, 24, 25, 27, 28, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant does not teach foam control for any compound that has a number of carbon atoms in the range of 3 to 34, a number of ether oxygens in the range of 1 to 6, and an amine moiety.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 11, 13, 16-18, 24, 25, 27, 28, 30, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keil (US 3666681).
	Keil teaches a method for controlling foam in processes involving aqueous systems, such as fermentation, sugar refining and food preparation by application of an antifoaming composition comprising a hydrocarbon amine, such as beta-ethoxyethylamine (see entire patent, especially column 1, lines 1-70, column 3, line 25, and column 3, lines 46-55).  Amounts to control foam would be inherent to that of Keil as the same result is obtained.

Claim 31 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rich (US 2003/079761).
Rich teaches a system comprising a food processor, container and separator mechanism, and being suitable for processing a foodstuff according to the method of claim 1 (see entire document, especially Figures 1-3). The  features defining the system of the above mentioned claim are well-known and conventional features. The fact that a system is used for a particular processing method involving a new antifoaming agent does not render the system itself novel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keil (US 3666681).
Keil teaches a method for controlling foam in processes involving aqueous systems, such as fermentation, sugar refining and food preparation by application of an antifoaming composition comprising a hydrocarbon amine, such as beta-ethoxyethylamine (see entire patent, especially column 1, lines 1-70, column 3, line 25, and column 3, lines 46-55).
The claim differs as to the specific amine.
Once the art has recognized the use of amines to control foaming then the use and manipulation of similar compounds would be obvious, expected, and well-within the skill of the art.  In the absence of a showing of unexpected results, it would be obvious to use different amines in that of Keil because the use of amines to control foaming is known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
October 21, 2022